DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114. The following office action below is a first action on the merits on the request for continued examination.

Response to Amendment
The amendment submitted 04-21-2022 are being considered by the examiner.
The amendment filed 10-05-2021 (original objection) and 04-21-2022 (still containing objected subject matter) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“a cargo pod in the opening for receiving payload to be transported by the aircraft” in claim 21.
“the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening” in claims 3 and 26.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 21, 24-25, and 26 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 3, 21, and 26 still contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:
“a cargo pod in the opening for receiving payload to be transported by the aircraft” in claim 21.
“the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening” in claims 3 and 26.
Claims 24-25 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 11-13, 17, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1) and Chan (US 20160159471 A1).

REGARDING CLAIM 1, Gentry discloses, at least one propulsion assembly (Gentry: [FIG. 1-4] at least one propulsion assembly can be observed.); a cargo area for receiving payload to be transported by the aircraft (Gentry: In some implementations, the UAV 100 includes an inventory engagement mechanism 108 (Col. 4, Ln. 1-2).).
Gentry does not explicitly disclose, a plurality of sensors disposed on the aircraft; and a control system that: determines at least one characteristic of the received payload by causing the aircraft to perform a series of maneuvers, the sensors detecting a response of the aircraft to the maneuvers, compares the determined at least one characteristic of the received payload to a specified at least one characteristic of the payload obtained from an external source; and triggers an operational error if the determined at least one characteristic is different than the specified at least one characteristic to initiate remedial measures including at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin.
However, in the same field of endeavor, Cheatham discloses:
a plurality of sensors disposed on the aircraft; and a control system that: determines at least one characteristic of the received payload by causing the aircraft to perform a series of maneuvers, the sensors detecting a response of the aircraft to the maneuvers (Cheatham: [0088-0089]),
compares the determined at least one characteristic of the received payload to a specified at least one characteristic of the payload obtained from an external source (Cheatham: [0008]...the UAV may be configured to include a communication interface configured to receive a request to transport a package from a customer... a sensor configured to determine one or more physical characteristics of the package. The UAV may further include a calculation unit configured to calculate adjusted freight charges by comparing anticipated freight charges based on one or more physical characteristics of the package specified in the request to the one or more physical characteristics of the package determined by the sensor. The UAV may also include an acceptance unit configured to accept the package for transport based on the acceptance of the adjusted freight charges by the customer; also see at least [0041-0044], [0058]);
and triggers an operational error if the determined at least one characteristic is different than the specified at least one characteristic to initiate remedial measures including at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin (Cheatham: [0059], [0064], [0066])…
…for the benefit of determining a weight limit based upon lift energy capacity of the UAV, and to prompt user intervention when a freight charge error has occurred.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by Gentry to include determining cargo characteristics based upon movement and sensor readings of the UAV taught by Cheatham. One of ordinary skill in the art would have been motivated to make this modification in order to determine a weight limit based upon lift energy capacity of the UAV.
Gentry in view of Cheatham do not explicitly disclose, wherein the characteristics comprise a weight of the payload, a center of gravity ("CG") of the payload, and inertial properties
of the payload.
However, in the same field of endeavor, Chan discloses, see at least [0127], for the benefit of promoting efficient flight with asymmetric or unbalanced cargo.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by a modified Gentry to include mass, shape, moment of inertia, and center of mass taught by Chan. One of ordinary skill in the art would have been motivated to make this modification in order to promote efficient flight with asymmetric or unbalanced cargo.

REGARDING CLAIM 4, Gentry in view of Cheatham and Chan remain as applied above to claim 1, and further, Gentry also discloses, the aircraft comprises a vertical take-off and landing vehicle ("VTOL") (Gentry: [FIG. 2] the aircraft comprises a vertical take-off and landing vehicle ("VTOL") can be observed).

REGARDING CLAIM 5, Gentry in view of Cheatham and Chan remain as applied above to claim 1, and further, Gentry also discloses, the control system comprises at least one of an autonomous system, a remote system, and an on-board pilot system (Gentry: (Col. 1, Ln. 49-52)).

REGARDING CLAIM 7, Gentry in view of Cheatham, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the control system determines the characteristics of the received payload by determining identifying information for the received payload and querying a database for payload characteristics associated with the identifying information (Gentry: (Col 16: Lines 27-31)).

REGARDING CLAIM 8, Gentry in view of Cheatham, and Chan remain as applied above to claim 7, and further, Gentry also discloses, the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

REGARDING CLAIM 11, Gentry in view of Cheatham and Chan remain as applied above to claim 1, and further, Gentry also discloses, determine identifying information for the received payload (Gentry: (Col. 16, Ln. 33-29)); and storing the identifying information and determined characteristics for the received payload in a database (Gentry: (Col. 11, Ln. 22-28)).

REGARDING CLAIM 12, Gentry in view of Cheatham and Chan remain as applied above to claim 11, and further, Gentry also discloses, the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Gentry: (Col 16: Lines 27-31)).

REGARDING CLAIM 13, Limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 17, Limitations and motivations addressed, see claims 8 and 12 (supra).

REGARDING CLAIM 20, Limitations and motivations addressed, see claim 11 (supra).

REGARDING CLAIM 24, Limitations and motivations addressed, see claims 8, 12, and 17 (supra).

REGARDING CLAIM 25, Limitations and motivations addressed, see claim 1 (supra).

Claim 3, 21, and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1) and Chan (US 20160159471 A1) as applied to claim 1 above, and further in view of Moshe (US 9821909 B2).

REGARDING CLAIM 3, Gentry in view of Cheatham and Chan remain as applied above to claim 1, and further, Gentry in view of Cheatham and Chan does not explicitly disclose, The aircraft of claim 1 further comprising first and second wings and first and second vertical supports connected between the first and second wings, wherein the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings.
However, in the same field of endeavor, Moshe discloses, [FIG. 4(210)] first and second wings can be observed; [FIG. 8(810)] first and second vertical supports connected between the first and second wings can be observed; “the technology may be used in manned or passenger-carrying aircraft” (Col. 3, Ln. 25-27); [FIG. 8(120)] the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening can be observed; [FIG. 4, 7, 8, 9] and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings can be observed, for the benefit of enabling a horizontal flight configuration different from the vertical flight configuration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by Gentry to include first and second wings and first and second vertical supports connected between the first and second wings, wherein the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings taught by Moshe. One of ordinary skill in the art would have been motivated to make this modification in order to enable a horizontal flight configuration different from the vertical flight configuration.

REGARDING CLAIM 21, Limitations and motivations addressed, see limitations and motivations to combine claims 1, 3, and 7 (supra).

REGARDING CLAIM 26, Limitations and motivations addressed, see claim 3 (supra).

Response to Arguments
Applicant's arguments, filed  04-21-2022, regarding the rejection of claims 3, 21, 24-25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) have been fully considered but they are not persuasive. As explained in the applicant initiated examiner interview, dated 03-09-2022, the Office cannot rely upon figures alone to support a claimed limitation. That includes a later amended annotation on figure 1. When providing support for an amended limitations the support has to be in text and can rely on figures for support/clarification. However, an amended limitation cannot be supported by figures alone. For the reasons stated above and, in the interview, the examiner respectfully maintains the object to newly added subject matter and rejection of claims 3, 21, 24-25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).

Applicant's arguments, filed 04-21-2022, regarding the rejection of independent claims 1, 13, and 21 under 35 USC §103 have been fully considered but they are not persuasive. The applicant has contended that Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1) and Chan (US 20160159471 A1) do not disclose the newly amended limitation of “comparing the determined characteristics of the received payload to specified characteristics of the payload obtained from an external source; and triggering an operational error if at least one of the determined characteristics is different than at least one of the specified characteristics to initiate remedial measures including at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin”. The examiner respectfully disagrees. As cited above, Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1) and Chan (US 20160159471 A1) discloses that which is claimed (see claim 1 above). Because the prior art of Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1) and Chan (US 20160159471 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1, 13, and 21 under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663